Citation Nr: 1722535	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to June 1964.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's attempt to reopen his claims of entitlement to service connection for bilateral hearing loss and service connection for an acquired psychiatric disorder, to include PTSD.  He perfected a timely appeal to that decision.  In November 2011, jurisdiction over the Veteran's claims folder was transferred to the RO in Phoenix, Arizona; then, in February 2012, jurisdiction over the Veteran's claims folder was transferred to the RO in Reno, Nevada.  

In July 2013, the Board remanded the case to the RO in order to afford the Veteran a videoconference hearing before the Board.  Thereafter, a private attorney filed a Motion for Reconsideration of the July 2013 remand; it was specifically noted that the Veteran did not want a hearing.  As such, any pending hearing request is considered withdrawn.  See 38 C F R. § 20 704(e) (2016).  Subsequently, in August 2014, the case was returned to the Board for review.  In September 2014, the Motion for Reconsideration was dismissed as moot.  

In a November 2014 decision, the Board determined that new and material evidence had been submitted and reopened the claims of service connection for bilateral hearing loss and service connection for an acquired psychiatric disorder, to include PTSD.  The Board then remanded the case to the RO for further evidentiary development and a de novo review of the evidence.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2016.  The Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was first shown many years after discharge from service and is not otherwise shown to be related to military service.  

2.  The Veteran does not have a diagnosis of PTSD that is based on inservice occurrence of stressors supported by credible evidence.

3.  An acquired psychiatric disorder, to include major depressive disorder, did not manifest during active service and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).  

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).  

3.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2010, February 2010, July 2010 and August 2010, prior to the initial adjudication of the claims on appeal.  Additional letters were issued in December 2015, February 2016 and June 2016.  

It also appears that all obtainable evidence identified by the Veteran relevant to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  


II.  Laws and Regulations.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131.  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a an organic disease of the nervous system, to include sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304 (f).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id, see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


III.  Factual background & Analysis-S/C-Bilateral hearing loss.

The Veteran contends that he is entitled to service connection for hearing loss due to noise exposure during military service.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this regard, the June 2016 VA audiological evaluation diagnosed the Veteran with bilateral sensorineural hearing loss consistent with § 3.385.  Thus, the requirement of a current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this regard, the Board notes that the records indicate that the Veteran entered active duty in November 1961.  His DD Form 214 indicates that his military occupational specialty was as a light weapons infantryman; he was awarded the sharpshooter badge, 1st class gunner, and Marksman Bar.  The Board finds it likely that he was exposed to loud noise during service.  However, the service treatment records (STRs) do not reflect any complaints, diagnoses or treatment for hearing loss.  Significantly, at his enlistment examination in November 1961, an audiometric examination revealed pure tone thresholds of 15(30), 15 (25), 10 (20), 5 (15), and 10 (5) decibels in the right ear, and 15 (30), 15 (25), 5 (15), 5 (15), and 20 (25) decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively.  Clinical evaluation of the ears was normal.  On the occasion of a separation examination in May 1964, audiometric examination revealed puretone thresholds of 0 (15), 0 (10), 0 (10), 0 (10), and 0 (5) and 0 (15), 0 (10), 0 (10), 0 (10), and 0 (5) in both ears at all relevant frequencies.  Clinical evaluation of the ears was normal.  

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures that are not in parentheses.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

Post-service medical records were silent with respect to any complaints or clinical findings of hearing loss until November 1983 when the Veteran was seen for an Agent Orange examination; at that time, he indicated that he was having some hearing loss.  The assessment was hearing loss.  The records reflect that the Veteran was referred to a VA clinical for audiological evaluation in March 2005; it was noted that he had not been previously tested at that facility.  The findings were moderate to severe sensorineural hearing loss in the right ear and severe high frequency sensorineural hearing loss in the left ear.  Subsequent VA treatment records during the period on appeal show that the Veteran presented for evaluation of sensorineural hearing loss, which was treated with hearing aids.  

The Veteran was afforded a VA audiological evaluation in June 2016; at that time, he reported serving in Korea as an Infantryman; he reported being exposed to noise from ordnance during service with no use of ear protection.  The Veteran denied any noise on his post service job or in his hobbies.  The examiner reported that pure tone thresholds revealed sensorineural hearing loss in both ears in the frequency range of 500 to 4000 Hertz.  The examiner opined that the hearing loss is not at least as likely as not caused by or a result of an event in service.  The examiner noted that the STRs revealed normal hearing in the right ear and normal hearing for ratings purposes in the left ear upon enlistment in November 1961.  The examiner also noted that the separation examination in May 1964 revealed normal hearing, bilaterally with the only SSTS being improvement in hearing.  The examiner explained that the Institute of Medicine (IOM) stated that a prolonged delay in the onset of noise induced hearing loss was unlikely.  The IOM also stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner explained that, given that there was no significant shift in hearing levels greater than normal measurement variability during military service and no record of complaint or treatment of claimed condition in the STRs, it is less likely as not that the hearing loss is related to military noise exposure.  

As summarized above, the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation.  In fact, the first objective clinical documentation of hearing loss is dated in November 2003, approximately 39 years after service separation.  The Board must note the lapse of many years between the Veteran's separation from service and the first diagnosis of sensorineural hearing loss.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  As such, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In light of the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing disability is not due to an incident during service.  The only medical opinion regarding a nexus to military service is the negative opinion provided by the VA examiner.  That opinion is clear and well supported by rationale.  

Absent competent evidence establishing a link between current hearing loss and service, the Veteran's claim for service connection for hearing loss cannot be granted.  Again, there is more than a 39-year gap between the Veteran's discharge from service and the first objective evidence of a disability.  The Veteran's statements for treatment purposes place the onset of noticeable hearing loss years after service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  See Gilbert, 1 Vet. App. at 55.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §§ 3.303 (a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, relating noise exposure in service to a current disability, especially with a lengthy gap in the medical record and a delay in a noticeable loss, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

Accordingly, the Board does not find that the Veteran's hearing loss has been present since active service and further finds that the competent medical evidence weighs against finding a relationship between current hearing loss and the Veteran's period of active service, to include in-service noise exposure.  The Veteran has not submitted competent evidence to contradict the VA examiner's opinion.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not helpful to this claimant.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

IV.  Factual background & Analysis-Acquired Psychiatric Disorder, to Include PTSD.

The Veteran contends that service connection is warranted for a psychiatric disorder, to include PTSD, as a result of stressors experienced while in service.  

A.  S/C-PTSD.

After a review of the evidence of record, the Board finds that service connection for PTSD is not warranted.  The Board acknowledges that the record contains diagnoses of PTSD.  Specifically, the Veteran was afforded a VA examination in September 2010, at which time he reported that, while doing an exercise with blank bullets in Korea, his best friend was shot and killed.  He reported being put in a foxhole at age 17 and was afraid for his life.  The Veteran also recalled an incident when he was driving a truck and he ran over a mine; he stated that the explosion blew up his truck and the end of the truck landed on top of him; he barely escaped alive.  The Veteran reported having anxiety and being tired yet he has difficulty falling asleep and staying asleep due to nightmares.  Following a mental status examination, the examiner reported diagnoses of PTSD and major depressive disorder.  The examiner stated that the Veteran meets the diagnostic criteria for PTSD.  

While the record contains a diagnosis of PTSD, the question in this case is whether the Veteran has a verified stressor that could have resulted in the development of this disorder.  Here, the Board finds that there is no independent evidence to corroborate the Veteran's reported noncombat stressors.  The record does not reveal that the Veteran served in combat.  Nor do the claimed stressors involve the fear of hostile enemy or terrorist activity.  Therefore absent credible supporting evidence showing that the stressors occurred, service connection cannot be granted for PTSD.

Moreover, the Veteran has reported that he was driving a truck that was hit by a land mine and the truck blew up and landed on him; he also reported that, while on company maneuvers, his company was issued blank ammunition and the Korean soldiers were firing with live ammunition which resulted in the death of his best friend who was beside him was shot and killed.  However, in March 2007, the JSRRC determined that all efforts had been exhausted and they had not received the adequate information to confirm the reported stressors.  

In this case, there is simply a lack of evidence supporting the Veteran's claimed stressors.  Specifically, the Veteran's account of the incident where his company was issued blank ammunition and the Korean soldiers were firing with live ammunition, resulting in the death of his close friend is generally and vaguely stated and does not include any specific information such as the name the friend involved that could be used for further corroboration purposes.  Generalized descriptions of stressors do not lend themselves to meaningful corroboration efforts.  The Veteran carries the burden of advancing information about such incidents to enable VA to corroborate them.  38 C.F.R. § 3.159 (c) (2) (i).  He has not done so here.  

As the inservice stressors have not been shown by credible supporting evidence to have occurred, service connection cannot be granted for PTSD.  The appeal must therefore be denied; there is no reasonable doubt to be resolved as to this issue.  

B.  S/C-Major depressive disorder.

The Board finds that service connection is not warranted for a psychiatric disability because no current, acquired psychiatric disorder was present during a period of active duty, and no such disorder is etiologically related to a period of active duty.  

Following a VA examination in September 2010, the Veteran was diagnosed with major depressive disorder.  As such, the first requirement for establishing a claim of service connection is met.  

Concerning the second requirement of an in-service incurrence of a disease, the Veteran's STRs indicate that the Veteran was seen and evaluated for complaints of auditory hallucinations.  The STRs show that in March 1964, the Veteran was sent to the Mental Health Clinic during confinement in the stockade for an unauthorized absence of 48 days.  On evaluation, it was noted that the Veteran's history indicated that he was basically an unstable individual who was unable to adequately function in a military environment when situations of minor stress arise.  It was felt that he was unsuitable and unmotivated for further service.  The pertinent diagnosis was emotionally unstable personality.  It was recommended that the Veteran be separated from service.  However, there is no evidence of treatment for any acquired psychiatric disability during service.  The Board therefore concludes that the in-service element is not met in this case.  

As discussed above, service treatment records reflect that the Veteran was diagnosed with emotionally unstable personality.  In this regard, the Board notes that developmental defects, such as personality disorders that are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, are not diseases or injuries within the meaning of applicable legislation.  Thus, generally speaking, a personality disorder cannot be service connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303 (c), 4.9.  

The earliest evidence of any diagnosis of an acquired psychiatric disorder is contained in VA treatment records dated beginning in November 2003, which is nearly four decades after he separated from service.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board observes that the September 2010 VA examination report reflect a diagnosis of major depressive disorder; and, the examiner stated that the depression was a progression of PTSD and was a result of the traumatic experiences in Korea.  However, the Board notes that the September 2010 examiner's opinion is based entirely on the Veteran's report of his traumatic experiences, which have not been verified.  The most probative evidence shows that his reports of his experiences in Korea are not credible and therefore the medical evaluation report and opinion are afforded only the most minimal of probative weight.  His reports of the events during service are not credible because they are inconsistent with his service records and his history since service.  

In this regard, the Veteran asserts that he was almost killed when a truck he was in hit a landmine.  Yet, there is no mention of any injuries or of any such incident in his service treatment records.  If he was indeed in a significant land mine explosion, one would expect there to be some injury requiring medical attention.  Similarly, he reports distress over someone killed with live ammunition, where blanks were supposed to be used, yet there is commentary in the service treatment records about his unstable personality which includes no mention of such incident but does include statements regarding preoccupation with religion and guilt over going AWOL.  If the events that the Veteran asserts occurred actually occurred, it is reasonable to expect that there would be at least some mention of them in these records.  

Because the examiner has related his depression to events that the Board finds did not occur, the examiner's opinion is of not probative value.  As such, there is no competent evidence of record relating the Veteran's psychiatric disorder, diagnosed as major depressive disorder, to his period of active service.  

The Board acknowledges the Veteran's contentions that the claimed psychiatric disorder is related to service.  While the Veteran himself might believe that his major depressive disorder is the result of active service and is competent to report observable symptoms, he is not competent to opine as to the specific etiology of a condition as complex as a mental disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In summary, although the evidence shows that the Veteran has a current diagnosis of a psychiatric disorder, namely major depressive disorder, there is no competent and credible evidence of a psychiatric disorder during the Veteran's period of service, no credible evidence that the claimed in-service events occurred during service, and no competent evidence suggesting that any current psychiatric disorder is related to the Veteran's period of military service.  For these reasons, the Board must deny the appeal as to entitlement to service connection for a psychiatric disorder, to include major depressive disorder.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for PTSD is denied.  

Service connection for major depressive disorder is denied.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


